DETAILED ACTION
Status of the Application
	Claims 1-5, 7-9, 15-17, 19, 22, 40-41, 43-44, 48-52 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
	Applicant’s amendment of claims 1, 5, 9, 40, 51-52 as submitted in a communication filed on 5/16/2022 is acknowledged. 
Claims 22, 40-41, 43-44, 50 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 are at issue and will be examined only to the extent they encompass the elected invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 51 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 51 is indefinite in the recitation of “wherein the…desaturase comprises SEQ ID NO: 2, SEQ ID NO: 41, SEQ ID NO: 43, SEQ ID NO: 45, said desaturase variant having …desaturase activity” for the following reasons.   There is no antecedent basis for a desaturase variant in the claim.  For examination purposes, no patentable weight will be given to the term “said desaturase variant….activity”. Correction is required.  
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended so that both the recited desaturase and the FAR variants now require 85% sequence identity to the relevant recited sequences, thus allowing for only 15% variation.   Applicant states that the current amendments represent what is clearly understood in the art to be specific desaturases or reductases specific SEQ ID NOs.  Applicant asserts that that the reductases and desaturases encompassed by the claims are aptly described in the specification such that one of skill in the art would identify that Applicant was in full possession of the invention as claimed at the time of filing. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are adequately described.  Claims 1-5, 7-9, 16-17, 19, 48-49, 51-52 require  Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and/or alcohol-forming fatty acyl-CoA reductases having at least 85 sequence identity to the polypeptide of SEQ ID NO: 8 or 12.   Claim 15 requires in part (i) Δ11 desaturases encoded by nucleic acids having at least 85% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
It is reiterated herein that the claims require a specific titer for (Z)-11-hexadecen-1-ol which is the result of expressing at least two enzymes, wherein one of the enzymes has Δ11 desaturase activity and the other has fatty acyl-CoA reductase activity.  Applicant has asserted in a previous response to the obviousness rejection, that the recited titer is not obtained by combining any  Δ11 desaturase and any fatty acyl-CoA reductase, but instead that it is certain specific combinations of Δ11 desaturases and fatty acyl-CoA reductases expressed in a yeast cell that will result in the recited titer.  This is further admitted in the Löfstedt declaration (page 3, item 9), where it is asserted that out of 50 combinations of Δ11 desaturases, FARs, thioesterases and diacylglycerol acetyltransferases, only 34 combinations were able to produce the desired compounds.   As previously stated, even if one assumes that any combination of a Δ11 desaturase selected from the polypeptides of SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from the polypeptides of SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 with a genus of variants of the fatty acyl-CoA reductases of SEQ ID NO: 8,  or 12.  As previously indicated, the number of variants that result solely from substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having 85% sequence identity with the polypeptide of SEQ ID NO: 8 that result solely from amino acid substitutions is 455!x1969/(455-69)!/69!  (N = 0.15x455; SEQ ID NO: 8 has 455 amino acids) or 1.10x10171 variants. Similarly,  the total number of variants having 85% sequence identity with the polypeptide of SEQ ID NO: 2 that result solely from amino acid substitutions is 326!x1966/(326-66)!/66!  (N = 0.2x326; SEQ ID NO: 2 has 326 amino acids) or 2.35x10121 variants.
 While the genus of structural variants of the recited polypeptides having the recited % sequence identity is essentially infinite, there is absolutely no teaching or suggestion in the specification and/or the prior art as to a structure/function correlation or the structural features required in these variants for such variants to have Δ11 desaturase activity or fatty acyl-CoA reductase activity, let alone the structural features required in those enzymes to have the ability to produce the recited titer when combined.  Applicant has clearly asserted on the record that not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer.  Therefore, one of skill in the art would need to have those structural features that are required for a Δ11 desaturase and an alcohol-forming fatty acyl-CoA reductase when combined to have the ability to produce the desired titer.  In the instant case, there is no information or suggestion as to which structural features are required in a variant having the recited % sequence identity to have the desired enzymatic activity, let alone the structural features required to produce the desired titer.  Thus, contrary to Applicant’s assertions, the claims are not deemed adequately described by the teachings of the specification and/or the prior art.

Claims  1-5, 7-9, 15-17, 19, 48-49, 51-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 8, as well as the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, (ii) a method for producing (Z)-11-hexadecenal by culturing a yeast cell transformed with  nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, wherein the yeast cell produces (Z)-11-hexadecen-1-ol, and said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecenal by chemical conversion, and (iii) a method for producing (Z)-11-hexadecen-1-yl acetate by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, as well as the polypeptide of SEQ ID NO: 39, does not reasonably provide enablement for a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 as well as variants of the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, or methods for producing (Z)-11-hexadecen-1-yl acetate or (Z)-11-hexadecenal by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2, SEQ ID NO: 8, and SEQ ID NO:39.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the Office maintains the enablement rejection on the alleged basis that variants of the claimed desaturases and FARs are not enabled by the specification. Applicant states that the claims have been amended to now require at least 85% sequence identity to the claimed sequences.  Applicant states that the specific desaturases are defined by sequence identification number specific to each claimed desaturase and FAR and specifies that any variants have at least 85% sequence identity, or 100% identity in claims 51 and 52, to these specifically claimed sequence identification numbers. Applicant submits that the specification more than adequately enables one of skill in the art to practice the claimed invention with regard to the enzymes as claimed. Applicant points out that there is no undue level of experimentation placed upon one of skill in the art to allow them to practice the claimed invention. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are fully enabled by the teachings of the specification and/or the prior art.  With regard to claims 51 and 52,  it is noted that claim 51 still requires FAR variants having at least 85% sequence identity to the recited FARs, and claim 52 still requires desaturase variants having at least 85% sequence identity to the recited desaturases.   Claims 1-5, 7-9, 16-17, 19, 48-49, 51-52 require  Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and/or alcohol-forming fatty acyl-CoA reductases having at least 85% sequence identity to the polypeptide of SEQ ID NO: 8, 12 or 16.    Claim 15 requires (i) Δ11 desaturases encoded by nucleic acids having at least 85% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
As previously indicated, the claims require a genus of enzymes that when expressed in any yeast cell can produce a particular titer of  (Z)-11-hexadecen-1-ol.   It is reiterated herein that even if one assumes that any combination of a  Δ11 desaturase selected from SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of  a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 having the recited 85% sequence identity with a genus of variants of the fatty acyl-CoA reductases of SEQ ID NO: 8, 12 or 16 having the recited 85% sequence identity.   It is reiterated herein that not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer, as admitted by Applicant in a prior response. This is further admitted in the Löfstedt declaration (page 3, item 9), where it is asserted that out of 50 combinations of Δ11 desaturases. FARs, thioesterases and diacylglycerol acetyltransferases, only 34 combinations were able to produce the desired compounds.   In the instant case, the specification is completely silent with regard to the structural features required in any Δ11 desaturase and any alcohol-forming fatty acyl-CoA reductase so that when combined, they can produce the desired titer of  (Z)-11-hexadecen-1-ol.   Moreover, the specification and the prior art are completely silent with regard to the structural features required in structural variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 having the recited % sequence identity so that they can display Δ11 desaturase activity, or the structural features required in structural variants of the alcohol-forming fatty acyl-CoA reductases of SEQ ID NO: 8, 12 or 16 having the recited % sequence identity so that they can display alcohol-forming fatty acyl-CoA reductase activity.  Therefore, in the absence of some information or guidance regarding those structural features required in (i) a protein that has Δ11 desaturase activity, and (ii) an alcohol-forming fatty acyl-CoA reductase so that when combined, they can produce the desired (Z)-11-hexadecen-1-ol titer, one of skill in the art would have to test an infinite number of variants of the recited polypeptides to find those that have Δ11 desaturase activity and alcohol-forming fatty acyl-CoA reductase activity, and test an infinite number of combinations of Δ11 desaturases and alcohol-forming fatty acyl-CoA reductases that when expressed in any yeast cell, they can produce the desired (Z)-11-hexadecen-1-ol titer.  That is not deemed routine experimentation.
A polypeptide having at least 85% sequence identity with the polypeptide of SEQ ID NO: 35 or 37 allows for 104-105 amino acid modifications within SEQ ID NO: 35 or SEQ ID NO: 37  (104 = 0.15x691; 105 = 0.15x700; SEQ ID NO: 35 has 700 amino acids; SEQ ID NO: 37 has 691 amino acids).   The total number of variants having 85% sequence identity with the polypeptide of SEQ ID NO: 35 that result solely from amino acid substitutions is 700!x19105/(700-105)!/105!  (N = 105) or 2.51x10261 variants. There is absolutely no teaching or suggestion in the specification or the prior art as to which 104-105 modifications can be made to the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37 without altering their enzymatic activity.   Therefore, in the absence of some knowledge or guidance as to which structural variants of the polypeptides of SEQ ID NO: 35 or 37 are more likely to have fatty acyl-CoA synthetase activity, or a structure/function correlation that would allow one of skill in the art to envision the structure of a fatty acyl-CoA synthetase, one of skill in the art would have to test an essentially infinite number of variants of the polypeptides of SEQ ID NO: 35 or 37 that have the recited % sequence identity to find those that have the desired enzymatic activity.  Even if one uses the estimation provided by Guo et al. previously discussed (1/(0.66)N ), one of skill in the art would have to test 6.95x108  variants of the polypeptide of SEQ ID NO: 2 (1/(0.66)49 ),   2.82x1012  variants of the polypeptide of SEQ ID NO: 8 (1/(0.66)69 ),  8.86x1018  variants of the polypeptide of SEQ ID NO: 35 (1/(0.66)105 ), and  5.85x1018 variants of the polypeptide of SEQ ID NO: 37 to find a single variant with the desired activity. That is not deemed routine experimentation.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claims is enabled by the teachings of the specification and/or the prior art. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-5, 15-17, 19, 51 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Ding et al. (Genbank accession No. AID66659, 6/30/2014), Hagström et al. (GenBank accession No. AGP26039, 8/3/2014; hereinafter Hagström 1), and Duronio (GenBank accession No. CAA46957, 7/24/1992).  In view of Applicant’s amendments and the fact that the alcohol-forming fatty acyl-CoA reductase (FAR) used by Hagström et al. is 76% sequence identical to the polypeptide of SEQ ID NO: 8, this rejection is hereby withdrawn.   

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 15-17, 19, 51-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2).
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant argues that as identified in the  Löfstedt declaration, one of ordinary skill in the art would not expect studies in plants to be predictably translatable to yeast, or expect that the claimed combination of enzymes would generate the claimed moth pheromone with a titer of at least 0.25 mg/L in any cell or organism.  Applicant reiterates the argument that the claims are not so broad as to be directed to some expression of the claimed enzymes but are instead directed to a specific combination of enzymes that when expressed in yeast produce (Z)-11-hexadecenol with a titer of at least 0.25 mg/L.  Applicant refers to item 9 of the Löfstedt declaration to indicate that Ding et al. discloses that all of the tested FARs had low product yield when expressed in plants. Applicant states that the simple fact that Ding et al. finds that some FARs were barely active in plants provides no expectation of greater success in yeast for achieving the claimed moth pheromone expression and clearly reveals that there is no predictability from the teachings of Ding et al. as to what will work in the plant system to achieve the claimed titer, let alone what will work in other organisms such as yeast.  Applicant states that whether the enzymes can be expressed in one organism or another is not the issue  but rather whether a reasonable expectation of achieving the claimed titer of 0.25 mg/L or greater flows from the teachings of the cited references. 
	Applicant states that Hagström teaches that noctuid pgFARS in general do not have a particular preference for Z11-16 substrates and that a noctuid pgFAR would not be predictably used in a method of producing high amounts of (Z)-11-hexadecenol in a yeast cell that is capable of producing 16:CoA.  Applicant states that this knowledge in combination with the findings by Ding et al. regarding HarFAR and HarFAR_KKYR having a very low conversion rate of Z11-16:CoA  into the corresponding alcohol  reveals that one of skill in the art would not expect any success using the HarFAR of Ding et al. in a yeast cell with the objective of producing high amounts of (Z)-11-hexadecenol.  Applicant is of the opinion that the teachings of Ding et al. with regard to specificity for Z11-16 substrates does not address the low conversion rates.  Applicant submits that this in combination with the lack of preference taught by Hagström et al. further supports the argument that the cited combination does not provide a reasonable expectation of success in achieving the recited titer in yeast cells. Applicant states that Ding et al. do not teach effective function of FARs even in the plant cell and that the  Löfstedt declaration asserts that one of skill in the art would not be able to predict which enzymes would work well in yeast based on the teachings of Ding et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the teachings of Ding et al. and Hagström et al. as well as the previously considered Löfstedt declaration.  However, the Examiner disagrees with Applicant’s contention that the teachings of the prior art would not render the claimed invention obvious.  
	With regard to the argument that all of the tested FARs in Ding et al. had low product yield when expressed in plants and that there is no predictability from the teachings of Ding et al. as to what will work in the plant system or in other organisms such as yeast, it is noted that while it is agreed that one of skill in the art could find it unpredictable if such enzyme could be successfully expressed in yeast, the teachings of  Hagström et al. provide a reasonable expectation of success in obtaining the  Δ11 desaturase and FAR of Ding et al. in an enzymatically active form in a yeast cell because the Δ11 desaturase and FAR expressed in the yeast cell of Hagström et al. are moth enzymes and the Δ11 desaturase and FAR of Ding et al. are also derived from moths.   It is reiterated herein that there is no evidence, teaching or suggestion in the specification and/or the cited prior at indicating that some moth Δ11 desaturases or moth FARs could not be expressed in yeast.  Therefore, the evidence as provided by Hagström et al. would suggest to one of skill in the art that it is more likely than not to observe expression of the moth Δ11 desaturase and moth FAR of Ding et al. in an enzymatically active form in a yeast cell.
	With regard to the argument that Hagström teaches that noctuid pgFARS in general do not have a particular preference for Z11-16 substrates and that one of skill in the art would not predictably use a noctuid pgFAR (pheromone gland FAR) in a method for producing high amounts of (Z)-11-hexadecenol, it is reiterated herein that while it is agreed that one of skill in the art would not necessarily select any noctuid pgFAR for synthesizing  (Z)-11-hexadecenol, Ding et al. teach  that the HarFAR has a preference for  Z11-16 substrates. Therefore, the teachings of Ding et al. show that one could predictably produce  (Z)-11-hexadecenol using the HarFAR of Ding et al. With regard to the argument that Ding et al. teach that HarFAR and HarFAR_KKYR have very low conversion rates of Z11-16:CoA into the corresponding alcohol (Z11-16:OH), it is reiterated herein  that Ding et al. teach that of all the tested FARs, HarFAR with an ER retention signal (KKYR) was the most suitable candidate for large scale production (page 2, right column, last three lines). It is clear from Table 1 of Ding et al. that HarFAR and HarFAR with the ER retention signal were the best candidates for producing (Z)-11-hexadecenol.  Thus, contrary to Applicant’s assertions, if the HarFAR was chosen for large scale production, contrary to Applicant’s assertions, one of skill in the art would certainly consider this FAR as a candidate for producing large amounts of (Z)-11-hexadecenol.  
	With regard to the argument that the teachings of Ding et al. and Hagström et al. do not provide a reasonable expectation of success for achieving the recited titer,  it is reiterated herein that while it is agreed that exact recited titers were not suggested or taught by the prior art, (a) the titer disclosed by Hagström et al. is approximately 0.2 mg/L while the titer recited in the claims is approximately 0.05 mg/L higher that the one disclosed by Hagström et al., and (b) one of skill in the art did not need to know that one could obtain these titers to be motivated to express the Δ11 desaturase and FAR of Ding et al. in yeast.  Hagström et al. clearly teach that an advantage of producing pheromones in yeast is that one can avoid the use of harmful reactants and the creation of chemical waste (page 2, left column last paragraph).  Moreover, production in yeast is advantageous because it is easier to extract the product of interest from a yeast culture compared to the extraction from plants. In addition, the waste generated from plants is greater than that of yeast culture.  Furthermore, as explained above, Ding et al. selected the HarFAR for large scale production, thus suggesting that one could potentially use the Δ11 desaturase and FAR of Ding et al. for the production of large amounts of (Z)-11-hexadecenol. Therefore, prior knowledge of the titers obtained by Applicant was not required for one of skill in the art to be motivated to combine the teachings of  Hagström et al. and Ding et al. to arrive to the claimed invention.   In addition, while it is agreed that there is no absolute certainty that combining the teachings of Hagström et al. and Ding et al. would result in a (Z)-11-hexadecenol titer of 0.25 mg/L, the fact that Hagström et al. teach the successful expression of another enzymatically active moth FAR and Ding et al. teach that their moth FAR is a good candidate for large scale production of  (Z)-11-hexadecenol titer, one of skill in the art would  have a reasonable expectation of success in obtaining an improvement of 0.05 mg/L in (Z)-11-hexadecenol titer compared to the titer disclosed by Hagström et al.  Applicant is reminded that while the specification has not shown that all the combination of the Δ11 desaturases of SEQ ID NO: 2, 41, 43, and 45 and the FARs of SEQ ID NO: 8 and 16 can produce the recited (Z)-11-hexadecenol titer of 0.25 mg/L, the Examiner has deemed that methods to produce (Z)-11-hexadecenol at the recited titer when any of the combinations of the Δ11 desaturases of SEQ ID NO: 2, 41, 43, and 45 and the FARs of SEQ ID NO: 8 and 16  are used are adequately described and enabled.  If Applicant is arguing that obtaining the recited (Z)-11-hexadecenol titer is highly unpredictable and highly specific to the combination of enzymes used,  the Examiner will have to reconsider if those embodiments that are limited to the combinations of the Δ11 desaturases of SEQ ID NO: 2, 41, 43, or 45 and the FARs of SEQ ID NO: 8, 12 or 16  meet the written description and enablement requirements.
	With regard to item 9 of the Löfstedt declaration and the argument that Ding et al. discloses that all of the tested FARs had low product yield when expressed in plants and that the simple fact that Ding et al. finds that some FARs were barely active in plants provides no expectation of greater success in yeast for achieving the claimed moth pheromone expression, it is noted that in the instant case, the results obtained by Ding et al. in plants provided one of skill in the art with the knowledge that the HarFAR can use Z11-16:CoA as substrate and can produce (Z)-11-hexadecenol and that At Δ11 desaturase can act on 16:CoA and produce Z11-16:CoA.  It is reiterated herein that the substrate and reactions catalyzed are independent of whether the enzymes are produced in plants or yeast cells.   If an enzyme is produced in a host in enzymatically active form, one of skill in the art would expect that enzymatically active enzyme to use the same substrate and catalyze the same reaction regardless of the host cell used to produce it.   Therefore, unless the At Δ11 desaturase and HarFAR proteins of Ding et al. are not produced in a yeast cell in an enzymatically active form, one of skill in the art would reasonably expect that HarFAR can use Z11-16:CoA as substrate and can produce (Z)-11-hexadecenol and that At Δ11 desaturase can act on 16:CoA and produce Z11-16:CoA if produced in enzymatically active form in a yeast cell.  As extensively discussed above, one of skill in the art would have a reasonable expectation of success in obtaining enzymatically active moth enzymes in yeast based on the teachings of Hagström et al.  Therefore, contrary to Applicant’s assertions, the claimed invention is deemed obvious over the prior art of record. 


 Claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2) and further in view of Rodriguez et al. (Nature Chemical Biology 10:259-265, April 2014) as evidenced by Fujii et al. (GenBank accession No. ATF1_YEAST, 5/14/2014).
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Rodriguez et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant argues that claims 7-9, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive.  It is reiterated herein that while it is agreed that Rodriguez et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in prior Office actions, neither Hagström et al., Duronio, Ding et al. or Hagström 2 teach the acetyltransferase of SEQ ID NO: 39.   The teachings of Rodriguez et al. were introduced to show that the prior art teaches the use of the S. cerevisiae alcohol acetyltransferase Atf1 in E. coli for the production of tetradecyl acetate from tetradecanol and that Atf1 was able to use alcohols with chains longer that C10 to produce the corresponding esters and that 95% of tetradecanol was converted to tetradecyl acetate.  The S. cerevisiae alcohol acetyltransferase Atf1 used by Rodriguez et al. comprises SEQ ID NO: 39 as evidenced by Fujii et al. See alignment previously provided.   Ding et al. also teach the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol by expression in the transgenic plant of a plant-derived diacylglycerol acetyltransferase  from E. alatus (page 3, left column, first paragraph).  Ding et al. teach that more than 267 species use (Z)-11-hexadecen-1-yl acetate as a pheromone component (page 3, Figure 1, right oval).  
	As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Δ11 desaturase and fatty acyl-CoA reductase used in the methods of Hagström et al. with the Δ11 desaturase and fatty acyl-CoA reductase used by Ding et al. and further modify the S. cerevisiae of Hagström et al. to increase the copy number of the endogenous acetyltransferase of SEQ ID NO: 39.    A person of ordinary skill in the art is motivated to make these replacements for the benefit of producing (Z)-11-hexadecen-1-yl acetate, which is a pheromone component that is used by more than 267 species according to Ding et al.  As taught by Ding et al., pheromones are environmentally friendly alternatives to traditional pesticides (page 2, left column, first paragraph).  Therefore, one of skill in the art would have been highly motivated to make a pheromone compound that can be used in a pheromone preparation against a broad range of insects.  A person of ordinary skill in the art is motivated to use the Atf1 protein of SEQ ID NO: 39 because Rodriguez et al. teach that this acetyltransferase appears to act effectively on alcohols having a long chain (>C10).   One of ordinary skill in the art has a reasonable expectation of success at making these replacements and further modify the S. cerevisiae cell to increase the expression of the endogenous acetyltransferase of SEQ ID NO: 39 because the molecular biology techniques required and the amino acid/nucleotide sequences required were well known at the time of the invention as evidenced by Ding et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-9, 48-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2), and further in view of Bjostad et al. (Journal of Chemical Ecology 10(4):681-691, 1984).  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Bjostad et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant is of the opinion that claims 7-9, 48-49, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive.  While it is agreed that Bjostad et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  It is reiterated herein that  the teachings of Bjostad et al.  were introduced to show that the prior art teaches the chemical conversion of (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate by adding acetyl chloride (page 683, second full paragraph).  
As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further convert the (Z)-11-hexadecen-1-ol  produced by Hagström et al., or the (Z)-11-hexadecen-1-ol  produced by the S. cerevisiae cell of Hagström et al. and Ding et al. to (Z)-11-hexadecen-1-yl acetate by chemical means, such as the use of acetyl chloride. A person of ordinary skill in the art is motivated to further treat (Z)-11-hexadecen-1-ol  with acetyl chloride for the benefit of producing (Z)-11-hexadecen-1-yl acetate, a pheromone compound that is used by a broad range of insects, such that one could obtain a mixture of (Z)-11-hexadecen-1-ol  and (Z)-11-hexadecen-1-yl acetate where the ratio of these components can be manipulated.  Using a recombinant cell that can catalyze the conversion would not allow one of skill in the art to control how much of  (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate.  One of ordinary skill in the art has a reasonable expectation of success at chemically converting (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate because Bjostad et al. teach the use of acetyl chloride to make such conversion.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 21, 2022